 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MORIANO MILLARE,                                   No. 2:20-cv-0451-WBS-JDP (PC)
12                      Plaintiff,
13          v.                                          ORDER
14   C. JACKSON, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 30, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Defendants have filed

23   objections to the findings and recommendations. (ECF No. 32.) In accordance with the

24   provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this court has conducted a de novo

25   review of this case.

26                  The court notes that defendants contend that there are statements in the materials

27   attached to the complaint that explain that some of the fixtures in plaintiff’s cell were not repaired

28   because they constituted dangerous contraband. (See ECF No. 27 at 31–32, 34–37.) However,
                                                       1
 1   plaintiff argues that the allegation that the light fixtures on his bunk were illegally installed by

 2   other inmates and constituted dangerous contraband is false. (See ECF No. 27 at 6.) At the

 3   motion to dismiss stage, the court must accept the allegations in the complaint as true and draw

 4   all reasonable inferences in the plaintiff’s favor. See Bell Atl. Corp. v. Twombly, 550 U.S. 554,

 5   570 (2007). The court cannot determine at this stage whether the light fixtures that were not

 6   replaced or repaired constituted contraband or not, and after accepting the allegations in

 7   plaintiff’s complaint as true and drawing all reasonable inferences in the plaintiff’s favor, the

 8   court finds that plaintiff has made a colorable allegation that the light fixture was not dangerous

 9   contraband.

10                  Defendants also argue that a cell search generally does not constitute an adverse

11   action for the purposes of a retaliation claim, see Dolan v. Connoly, No. 13-civ-5726-GBD, 2017

12   WL 193286 at * 6 (S.D.N.Y. 2017), and that the contested action that plaintiff complains about

13   was actually the cell search that discovered the light fixtures. (ECF No. 32 at 5.) However, a

14   proper reading of the plaintiff’s Second Amended Complaint (ECF No. 27) and the Magistrate

15   Judge’s Findings and Recommendations (ECF No. 31) makes clear that the adverse action that

16   plaintiff complains of was not the search of his cell but the removal of some of the fixtures in

17   plaintiff’s cell and failure to repair or replace those fixtures. The court does not agree with

18   defendants that this decision will give inmates license to attack any cell search that takes place

19   under the guise of retaliation as long as they engaged in protected activity sufficiently near the

20   search. (See ECF No. 32.) Accordingly, having carefully reviewed the entire file, the court finds
21   the findings and recommendations to be supported by the record and by proper analysis.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. The findings and recommendations filed April 30, 2021 are adopted in full.

24          2. Defendants’ motion to dismiss (ECF No. 28) is granted in part and all claims against

25   defendants Jackson, Johnson, Murphy and Kesterson are dismissed without leave to amend. The

26   motion is denied in all other respects.
27          3. This action shall proceed only on the second amended complaint’s First Amendment

28   retaliation claim against defendant Vivero. Defendant Vivero is ordered to file an answer to the
                                                        2
 1   operative complaint within the time prescribed by the Federal Rules of Civil Procedure.

 2   Dated: July 7, 2021

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
